17-201407
McCABE, WEISBERG & CONWAY, P.C.
By: Marisa M. Cohen, Esq., (Atty. 1.D.4 MMC87830)
216 Haddon Avenue., Suite 201
Westmont, NJ 08108
(856) 858-7080
Attorneys for Movant: Citizens Bank of Pennsylvania
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Camden Vicinage
Case No.: 17-20852-JNP

 

IN RE:
Chapter: 13
Angelina Redding

Debtor/Respondent Judge: Jerrold N. Poslusny Jr.
John G Redding CERTIFICATION IN SUPPORT OF
Co-Debtor/Respondent MOTION FOR RELIEF FROM THE

AUTOMATIC STAY

 

I, Ke A Lenny . do hereby certify:

lk; lama Ok perialcst at Citizens Bank of Pennsylvania and I have
complete knowledge of the amount due on the within obligation and mortgage and I am authorized to
make this certification.

2: Citizens Bank of Pennsylvania is the holder of a mortgage on real property owned by the
Debtor and located at 315 West Wildwood Avenue, Wildwood, New Jersey 08260 ("Premises"), recorded
in the Office of the Clerk of Cape May County.

Ey The mortgage executed by the Debtor grants the Movant a lien on the Premises.

4. Respondent, John G Redding is a co-debtor with regard to the aforementioned
mortgage/note and is a join owner of the Premises along with the Debtor,

5: The Debtor has defaulted upon the note and mortgage as to post-petition payments.

6. Movant has not received payments on the note and it lacks adequate protection of its

interest for the months of May 2019 through October 2019.
ee As of October 9, 2019, Movant has incurred attorney's fees in connection with this
Motion.

8. The amount of the Debtor's monthly payment and the total post-petition arrears due and
owing are provided on the attached Certification regarding the Post-Petition Payment History.

9, This certification is made in support of the Motion for Relief from the Automatic Stay so
that Movant, Citizens Bank of Pennsylvania may exercise all its rights under the applicable non-
bankruptcy law and to move to protect its rights under the mortgage contract.

10. I hereby certify that the foregoing statements made by me are true. I am aware that if any
of the foregoing statements made by me are willfully false, | am subject to punishment.

Date: \o/2 i/| 4 Pil

Name: A A Lory”
Title: Bit Soeialk $k
 

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF NEW JERSEY

 

McCABE, WEISBERG & CONWAY, LLC
By: Marisa M. Cohen, Esq. (Atty.
I.D.4MMC87830)

216 Haddon Avenue, Suite 201

Westmont, NJ 08108

856-858-7080

Attorneys for Movant: Citizens Bank of
Pennsylvania

 

 

In Re:

Angelina Redding
Debtor/Respondent

John G Redding
Co-Debtor/Respondent

 

 

CERTIFICATION RE POST-PETITION PAYMENT HISTORY

Case No.: 17-20852-JNP

Chapter: 13

(NOTE AND MORTGAGE DATED MAY 31, 2006)

Keana Lea
by Chivers” Gul. Nh

of full age, employed as BK Saias ot

. hereby certifies the following information:

BACKGROUND INFORMATION

1; Recorded on 06/13/20006 in Cape May County, in Book 4385 at Page 507

2: Property Address: 315 West Wildwood Avenue, Wildwood, New Jersey 08260
3. Mortgage Holder: Citizens Bank of Pennsylvania
4, Mortgagor(s)/Debtor(s): Angelina Redding.

Judge: Jerrold N. Poslusny Jr.

POST-PETITION PAYMENTS (Petition filed on May 26, 2017)

 

| Amount Due

 

 

 

 

 

 

 

 

 

 

 

 

Date How Payment | Amount Date Payment Suspense
payment Was Applied | Received Received Balance
Was Due (Mo./Yr)
$387.34 06/05/2017 | 06/2017 $387.34 07/17/2017 $0.00
| $387.34 |: 07/05/2017 | 07/2017 $387.34 08/24/2017 $0.00
$387.34 08/05/2017 | 08/2017 $387.34 10/20/2017 $0.00
$387.34 09/05/2017 | 09/2017 $1,162.02 11/16/2017 $774.68
$387.34 10/05/2017 | 10/2017 $387.34 From Suspense | $387.34
$387.34 11/05/2017 | 11/2017 $387.34 From Suspense | $0.00
$387.34 12/05/2017 | 12/2017 $387.34 12/26/2017 $0.00
$387.34 01/05/2018 | 01/2018 $774.68 02/26/2018 $387.34

 

 

 

rev SAIS

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$387.34 02/05/2018 | 02/2018 $387.34 From Suspense | $0.00
$387.34 03/05/2018 | 03/2018 $774.68 04/13/2018 $387.34
$387.34 04/05/2018 | 04/2018 $387.34 From Suspense _| $387.34
$387.34 05/05/2018 | 05/2018 $387.34 05/19/2018 $0.00 §
$387.34 06/05/2018 | 06/2018 $500.00 05/31/2018 $112.66
$387.34 07/05/2018 | 07/2018 $387.34 07/16/2018 $112.66
$387.34 08/05/2018 | 08/2018 $387.34 08/22/2018 $112.66
$387.34 09/05/2018 | 09/2018 $774.68 11/01/2018 $500.00
$387.34 10/05/2018 | 10/2018 $387.34 From Suspense | $112.66
$387.34 11/05/2018 | 11/2018 $387.34 12/28/2018 $112.66
$387.34 12/05/2018 | 12/2018 $387.34 02/11/2019 $112.66
$387.34 01/05/2019 | 01/2019 $387.34 02/22/2019 $112.66
| $387.34 | 02/05/2019 | 02/2019 | $387.34 | 05/16/2019 $112.66
$387.34 03/05/2019 | 03/2019 $387.34 07/17/2019 $112.66
$387.34 04/05/2019 | 04/2019 $387.34 09/25/2019 $112.66
$387.34 05/05/2019 | N/A N/A $112.66
$387.34 06/05/2019 | N/A N/A $112.66
$387.34 07/05/2019 | N/A N/A $112.66
$387.34 08/05/2019 | N/A N/A $112.66
$387.34 09/05/2019 | N/A N/A $112.66
$387.34 10/05/2019 | N/A N/A $112.66
TOTAL:
$11,232.86 $10,958.18 $112.66

 

(Continue on attached sheets if necessary. |

Monthly payments past due: 6 mos. x $387.34
($2,324.04 - $112.66) = $2,211.38 as of October 9, 2017

Each current monthly payment is comprised of:

Principal & Interest...

$387.34
$0.00

(Specify: )

If the monthly payment amount has changed during the pendency of the case, please explain (attach

separate sheet(s) if necessary): N/A

PRE-PETITION ARREARS:

$10,686.24

I certify under penalty of perjury that the above is true.

l ofer/| (4

Date:

Loin

Signature”

rev SA/LS

 
